Citation Nr: 0426778	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel








INTRODUCTION

The veteran served on active duty from May 1970 to September 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 RO decision that denied the 
veteran's claim for TDIU.  In July 2002, the veteran 
withdrew, from appellate consideration, his claim for service 
connection for a colon resection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence reflects that the veteran had been 
employed as a food service worker at a VA medical facility.  
In a November 2002 letter from the Office of Personnel 
Management, the veteran was notified that his application for 
disability retirement had been approved.  While the case was 
pending at the Board the veteran's representative submitted a 
copy of a letter from the Social Security Administration 
which indicates that the veteran was recently awarded 
disability benefits.  The Board is of then opinion that these 
records should be obtained.  The evidence also reflects that 
the veteran last underwent a VA compensation examination in 
1998.  The Board finds the current examinations would be of 
assistance in adjudicating the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain the records pertaining 
to the veteran's disability retirement 
from the VA.

2.  The RO should request the VA medical 
facility in Syracuse, New York, to 
furnish copies of any additional medical 
records covering the period from October 
4, 2002 to the present.

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
Social Security Administration decision 
awarding disability benefits and the 
evidence on which the decision was based. 

4.  The veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine the nature and severity of the 
service connected psychiatric disorder.  
The claims folder is to be made available 
to the examiner in conjunction with the 
examination.  All studies and tests 
deemed necessary should be accomplished.  
It is requested that the examiner obtain 
a detailed occupational history.  The 
diagnosis should include a Global 
Assessment of Functioning (GAF) score.  
It is requested that the examiner render 
an opinion as to the impact the service- 
connected post-traumatic stress disorder 
has on the veteran's employability.  

5.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of the 
service-connected residuals of the shell 
fragment wound of the right elbow, Muscle 
Group V.  All necessary tests and studies 
deemed necessary should be performed.  It 
is requested that the examiner render an 
opinion as to the impact the service- 
connected residuals of the shell fragment 
wound of the right elbow has on the 
veteran's employability.  

6.  A VA examination should be conducted 
to determine the severity of the diabetes 
mellitus.  All necessary tests and 
studies deemed necessary should be 
performed.  It is requested that the 
examiner render an opinion as to the 
impact the service- connected disorder 
residuals of the shell fragment wound of 
the right elbow has on the veteran's 
employability.  

7.  Thereafter, the RO is requested to 
re-adjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




